COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 CARLA WALLACE,                                §              No. 08-15-00095-CV

                      Appellant,               §                 Appeal from the

 v.                                            §                34th District Court

 ARCELORMITTAL VINTON, INC.,                   §            of El Paso County, Texas

                      Appellee.                §             (TC# 2012-DCV-06529)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until August 27, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Alejandro Acosta, III, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before August 27, 2015.

       IT IS SO ORDERED this 14th day of August, 2015.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.